lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JAV|ER ECHEVARR|A, : Civil No. 3:16-cv-770
Petitioner (Judge Nlariani)

v.

BR|AN COLEi\/lAN, et a/.,
Respondents
MEMORANDUM

Petitioner Javier Echevarria (“Echevarria”) filed the instant petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254 challenging a conviction and sentence imposed in the
Court of Common Pleas of Lycoming County, Pennsylvania. (Doc. 1). For the reasons
discussed below, the petition will be denied.
l. Factuai Background

The factual background of this case has been summarized by the state courts as
follows:

Javier Cruz-Echevarria (Defendant) was charged with criminal Homicide and

Crimina| Conspiracy to Commit Homicide. lt was alleged that on l\/larch 31,

2007, the Defendant conspired with Sean Durrant (Durrant) and Maurice

Patterson (Patterson) to murder Erie Sawyer. The Defendant and Durrant

met Sawyer in an alleyway and Durrant shot and killed Sawyer with a

sawed-off shotgun. As part of the Commonwealth’s evidence against the

Defendant, Durrant testified as to the Defendant’s involvement in the

homicide. On l\/iay 14, 2008, following a jury trial before this Court, the

Defendant was found guilty of both charges. The Defendant was sentenced

to Count l First Degree Murder to a State Correctiona| institution for life
without the possibility of parole. in addition, the Defendant received another

concurrent life term of imprisonment for Count 2 Criminal Conspiracy to
Commit Homicide[.]

On May 27, 2008, the Defendant Hled Post-Sentence Motions, which included
the issues of whether the Court erred in ruling that the Commonwea|th could
proceed on accomplice liability theory as to the Defendant and whether the
Court erred in refusing a mistrial based upon Sean Durrant's outburst[.] On
March 4, 2011, the Superior Court of Pennsylvania upheld the Defendant’s
conviction but found that the Defendant’[s] sentence on the Conspiracy
charge was beyond the maximum sentence On December11, 2012, the
Defendant was re-sentenced by the Court and he received a concurrent
twenty (20) to forty (40) years of imprisonment for the charge of Criminal
Conspiracy.

Commonwea/th v. Cruz-Echevarria, 2014 WL 10558551, *4 (Pa. Super. Nov. 25, 2014)
(citing Commonwealth v. Cruz-Echevarria, No. CR-615-2007, PCRA Court Opinion, dated
Aug. 29, 2013) (footnotes omitted).
|l. State Court Proceedings1

On May 14, 2008, a jury convicted Echevarria of criminal homicide and criminal
conspiracy to commit homicide. (Doc. 1, p. 1; Doc. 1-1, p. 9; see also
https://ujsporta|.pacourts.us, electronic docket number CP-41-CR-0000615-2007).
Echevarria was initially sentenced to life imprisonment for first degree murder and a

concurrent sentence of life imprisonment on the conspiracy charge. (Id.).

 

' A federal habeas court may take judicial notice of state court records. Montanez v. Walsh, 2014
WL 47729, at *4 n.2 (M.D. Pa. Jan. 7, 2014); see also Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d
Cir. 1988). Accordingly, in reviewing this petition, the Court takes judicial notice of the publicly available
dockets of criminal and collateral post-conviction proceedings in the Court of Common Pleas of Lycoming
County, the Superior Court of Pennsylvania, and the Supreme Court of Pennsylvania.

2

Echevarria pursued direct appeal proceedings. On March 4, 2011, the Pennsylvania
Superior Court affirmed the convictions, but vacated Echevarria’s sentence for conspiracy
and remanded for resentencing (Doc. 18-1, pp. 66-92, Commonwealth v. Cruz-Echavarria,
No. 1930 MDA 2008 (Pa. Super. i\/larch 4, 2011)). On December11, 2011, the trial court
resentenced Echevarria to a concurrent twenty (20) to forty (40) year term of imprisonment
on the criminal conspiracy charge. (Doc. 18-1, pp. 93-95, Resentencing Order).

Following resentencing, Echevarria fled a petition for allowance of appeal with the
Pennsylvania Supreme Court. On September 12, 2011, the Pennsylvania Supreme Court
denied the petition for allowance of appea|. (Doc. 18-1, p. 96, Commonwealth v. Cruz-
Echevarria, No. 256 l\/lAL 2011 (Pa.)).

On June 11, 2012, Echevarria filed a pro se petition for post-conviction collateral
relief pursuant to the Post Conviction Relief Act (“PCRA"), 42 PA. CONS. STAT. §§ 9541-46.
(Doc. 18-1, pp. 97-115, PCRA Petition). The PCRA court appointed counsel, who
subsequently filed an amended PCRA petition. (Doc. 18-1, pp. 115-129, Amended PCRA
Petition). On August 29, 2013 the PCRA court issued an opinion, and notified Echevarria of
the intent to dismiss the PCRA petition. (Doc. 18-1, pp. 130-37, PCRA Court opinion). On
October 2, 2013, the PCRA court dismissed the petition. (Doc. 18-1, p. 138, PCRA Court
order). Echevarria filed a timely notice of appeal with the Pennsylvania Superior Court.

(Doc. 18-1, p. 139, Notice of Appea|). On appeal, Echevarria raised the following three

issues:2
1. Whether the trial court erred in denying Appellant's PCRA petition
where trial counsel failed to object when court improperly expressed to
the jury its opinion that commonwealth witness Sean Durrant (who by
his own admission killed Eric Sawyer) and [Appeilant] were
accomplices in the murder of Eric Sawyer, thereby communication to
jury [Appeilant] was guilty?
2. Whether the trial court erred in denying Appellant's PCRA petition
where trial counsel failed to pursue “revenge theory" on cross
examination to impeach Commonwealth witness Sean Durrant,
thereby exposing to jury his motives to testify falsely?
3. Whether the trial court erred in denying Appellant's PCRA petition
where trial counsel failed to request a cautionary or limiting instruction
from the trial court following a prejudicial outburst from Sean Durrant,
the Commonwealth’s principal witness?
(Doc. 18-1, pp. 151, Concise Statement of Matters Complained of on Appea|). On
November 25, 2014, the Pennsylvania Superior Court affirmed the decision of the PCRA
court denying relief. (Doc. 18-1, pp. 154-60, Commonwealth v. Cruz-Echevarria, No. 1942
MDA 2013 (Pa. Super. Nov. 25, 2014)). Echevarria did not file a petition for allowance of
appeal with the Pennsylvania Supreme Court.
lil. Standards of Review

The statutory authority of federal courts to issue habeas corpus relief for persons in

state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and

 

2 in the instant habeas petitionl Echevarria only raises one of these issues, namely, that trial

counsel was ineffective for failing to object to the trial court’s instruction to the jury that Sean Durrant was
an accomplice. (Doc. 1-1, p. 17).

Effective Death Penalty Act of 1996 (“AEDPA”). A habeas corpus petition pursuant to §
2254 is the proper mechanism fora prisoner to challenge the “fact or duration" of his
conhnement. Preiser v. Rodriguez, 411 U.S. 475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439
(1973). “[l]t is not the province of a federal habeas court to reexamine state-court
determinations on state-law questions." Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct.
475, 116 L.Ed.2d 385 (1991). Rather, federal habeas review is restricted to claims based
“on the ground that [petitioner] is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

A. Exhaustion

Habeas corpus relief cannot be granted unless all available state remedies have
been exhausted, or there is an absence of available state corrective process, or
circumstances exist that render such process ineffective to protect the rights of the
applicant See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on
principles of comity in order to ensure that state courts have the initial opportunity to review
federal constitutional challenges to state convictions See Werts v. Vaughn, 228 F.3d 178,
192 (3d Cir. 2000).

A state prisoner exhausts state remedies by giving the “state courts one full
opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process." O’Su/Iivan v. Boerckel, 526 U.S. 838, 845,

119 S.Ct. 1728, 144 L.Ed.2d 1 (1999).3 Respect for the state court system requires that the
petitioner demonstrate that the claims in question have been “fair|y presented to the state
courts.” Castille v. Peoples, 489 U.S. 346, 351, 109 S.Ct. 1056, 103 L.Ed.2d 380 (1989).
To “fair|y present” a claim, a petitioner must present its “factual and legal substance to the
state courts in a manner that puts them on notice that a federal claim is being asserted."
McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d
187, 197-98 (3d Cir. 2007) (recognizing that a claim is fairly presented when a petitioner
presents the same factual and legal basis for the claim to the state courts). While the
petitioner need not cite “book and verse” of the federal Constitution, Picard v. Connor, 404
U.S. 270, 278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity
to pass upon and correct’ alleged violations of its prisoners’ federal rights" before presenting
those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130 L.Ed.2d 865
(1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

B. Merits Standard

Once a court has determined that the exhaustion requirement is met and, therefore,

that review on the merits of the issues presented in a habeas petition is warranted, the

 

3 ln Pennsylvania, pursuant to Order 218 of the Pennsylvania Supreme Court, review of criminal
convictions and post-conviction relief matters from the Pennsylvania Supreme Court is discretionary and
“unavailable" for purposes of exhausting state court remedies under § 2254. Lambert v. Blackwell, 387
F.3d 210, 233 (3d Cir. 2004). Thus, to exhaust state remedies, a Pennsylvania prisoner need appeal only
to the Pennsylvania Superior Court,

scope of that review is set forth in 28 U.S.C. § 2254(d). Section 2254(d) provides, in
pertinent part, that an application for a writ of habeas corpus premised on a claim previously
adjudicated on the merits in state court shall not be granted unless:

(1) [the decision] was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the

United States; or

(2) [the decision] was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding

28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law “it is not
sufficient for the petitioner to show merely that his interpretation of Supreme Court
precedent is more plausible than the state court’s; rather, the petitioner must demonstrate
that Supreme Court precedent requires the contrary outcome." Matteo v. Superintendent,
171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court will only find a state court
decision to be an unreasonable application of federal law if the decision, “evaluated
objectively and on the merits, resulted in an outcome that cannot reasonably be justified
under existing Supreme Court precedent." ld.

Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume that a
state court’s findings of fact are correct. A petitioner may only rebut this presumption with
clear and convincing evidence of the state court’s error. Miller-EI v. Cockrell, 537 U.S. 322,
341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to factual
issues, whereas the unreasonable application standard of§ 2254(d)(2) applies to factual

7

decisions); Matteo, 171 F.3d at 888; Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir.
2005). This presumption of correctness applies to both explicit and implicit Hndings of fact.
Campbel/ v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequently, a habeas petitioner
“must clear a high hurdle before a federal court will set aside any of the state court’s factual
findings." Masfracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

Like the “unreasonable application” prong of paragraph (1), a factual determination
should be adjudged “unreasonable” under paragraph (2) only if the court finds that a rational
jurist could not reach the same finding on the basis of the evidence in the record. 28 U.S.C.
§ 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278, 296 (E.D. Pa. 2003); see also Torres v.
Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000); cf. Jackson v. Virginia, 443 U.S. 307, 316
(1979). “This provision essentially requires the district court to step into the shoes of an
appellate tribunal, examining the record below to ascertain whether sufficient evidence
existed to support the findings of fact material to the conviction.” Breighner v. Chesney, 301
F. Supp. 2d 354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (f)“). l\/lere
disagreement with an inferential leap or credibility judgment of the state court is insufficient
to permit relief. Pon‘er, 276 F. Supp. 2d at 296; see also Wil/iams v. Taylor, 529 U.S. 362,

408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the finding

 

4 “lf the applicant challenges the sufhciency of the evidence adduced in such State court

proceeding to support the State court’s determination of a factual issue made therein, the applicant, if ab|e,
shall produce that part of the record pertinent to a determination of the sufhciency of the evidence to
support such determination.” 28 U.S.C. § 2254(f).

lacks evidentiary support in the state court record or is plainly controverted by evidence
therein should the federal habeas court overturn a state court’s factual determination.
Pon‘er, 276 F. Supp. 2d at 296; see also Wil/iams, 529 U.S. at 408-09.

C. ineffective Assistance of Counse| Standard

The Sixth Amendment right to counsel is the right to the effective assistance of
counse|. Strickland v. Washingfon, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674
(1984). This right to effective assistance of counsel also extends to the hrst appeal. Lewis
v. Johnson, 359 F.3d 646, 656 (3d Cir. 2004). in Strickland, the Supreme Court articulated
a two-prong test in assessing whether a petitioner has been denied the effective assistance
of counsel. Strickland, 466 U.S. at 687-88. A petitioner must demonstrate: (1) that his
counsel’s representation “fell below an objective standard of reasonableness" and (2) that
such defective performance caused the petitioner prejudice. See id.

in evaluating the first prong of the Strickland test, the court must be “highly
deferential” toward counsel’s conduct. ld. at 689. There is a strong presumption that
counsel’s conduct fell within the wide range of reasonable professional assistance ld. (“lt is
all too tempting for a defendant to second-guess counsel’s assistance after conviction or
adverse sentence, and it is all too easy for a court, examining counsel’s defense after it has
proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable."). “Strick/and and its progeny make clear that counsel’s strategic choices will

not be second-guessed by post-hoc determinations that a different trial strategy would have
fared better.” Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d Cir. 2006) (citing Strickland, 446
U.S. at 689). Notab|y, courts will not deem counsel ineffective for failing to raise a meritless
argument Strickland, 466 U.S. at 691; United States v. Saunders, 165 F.3d 248, 253 (3d
Cir. 1999).

To satisfy the prejudice prong, the petitioner must show that there is a reasonable
probability that, but for counsel’s deficient performance, the outcome of the proceeding
would have been different. See Strickland, 466 U.S. at 694. “A reasonable probability is a
probability sufficient to undermine conhdence in the outcome.” ld. Moreover, the petitioner
must show that he or she had a reasonable likelihood of prevailing on the motion at issue,
and having prevailed on the motion, it was also reasonably likely that the result of the trial
would have been different. See Thomas v. Varner, 428 F.3d 491, 502 (3d Cir. 2005).

To prevail on a claim for ineffective assistance of counsel, a petitioner must satisfy
both prongs of the Strickland test. Carpenter v. Vaughn, 296 F.3d 138, 149 (3d Cir. 2002).
The inquiry may begin with either the deficient performance or prejudice prong, and the
court is not required to consider the second prong of the test if the petitioner is unable to
satisfy the first one. Strickland, 466 U.S. at 697.

iV. Discussion

Echevarria argues that trial counsel was ineffective for failing to object to the trial

10

court’s instruction that Sean Durrant was an accomplice to the murder of Eric Sawyer,
which Echevarria contends necessarily implicated his guilt. This claim was presented to
and denied by the state court. in his PCRA petition, Echevarria argued that the trial court
improperly opined to the jury that he and Durrant were accomplices and that trial counsel
should have objected to the court’s opinion and moved for a mistrial The PCRA court
discussed, at length, the jury instruction at issue. (Doc. 18-1, pp. 131-33l PCRA Court
opinion). The PCRA court rejected this claim and found as follows:5

The Defendant alleges that the Court improperly characterized Durrant and
the Defendant as accomplices To make a claim for ineffective assistance of
counsel, a defendant must prove the following: (1) an underlying claim of
arguable merit; (2) no reasonable basis for counsel’s act or omission; and (3)
prejudice as a resuit, that is, a reasonable probability that but for counsel’s act
or omission, the outcome of the proceeding would have been different.
Commonwealth v. Cooper, 941 A.2d 655, 664 (Pa. 2007) (citing
Commonwealth v. Carpenter, 725 A.2d 154, 161 (1999)). A failure to satisfy
any prong of this test is fatal to the ineffectiveness claim. Cooper, 941 A.2d
at 664 (citing Commonwealth v. Sneed, 899 A.2d 1067, 1076 (2006)).
Further, Counsel is presumed to have been effective. ld.

“it is well-settled that where an accomplice implicates the defendant, the trial
court should instruct the jury that the accomplice is a corrupt and polluted
source whose testimony should be considered with caution.” Commonwealth
v. Busanet, 54 A.3d 35, 70 (Pa. 2012); see generally Commonwealth v.
Maisonet, 31 A.3d 689 (Pa. 2009). The Defendant points to a small section
of the jury instruction, however, a broader and complete review of the
transcript is necessary:

 

5 Because the Superior Court of Pennsylvania expressly adopted the reasoning of the PCRA

court, the Court “look[s] through” the Superior Court decision to the last reasoned decision of the state
court, viz., the August 29, 2013 PCRA court opinion. See Simmons v. Beard, 590 F.3d 223, 231-32 (3d
Cir. 2009); Bond v. Beard, 539 F.3d 256l 289-90 (3d Cir. 2008).

11

Before l begin these instructions let me define for you the term
accomplice. l basically done it for you, but l wanted you to
have this instruction as weil to keep in your mind. A person is
an accomplice of another person in the commission of a crime
if he or she has the intent or is promoting or facilitating the
commission of the crime, and one, solicits the: other person to
commit it; or two, aids or agrees or attempts to aid such other
person in planning or committing the crime. Put simply an
accomplice is a person who knowingly and voluntarily
cooperates with or aids another person in committing an
offense. When a Commonwealth witness is an accomplice, his
or her testimony has to be judged by special precautionary
rules. Experience shows that an accomplice when caught may
often try to place the blame falsely on someone else. He may
testify falsely in the hope of obtaining favorable treatment or for
some corrupt or wicked motive. On the other hand, an
accomplice may be a perfectly truthful witness The special
rules that l will give you are meant to help you distinguish
between truthful and false accomplice testimony ln view of the
evidence of Sean Durrant's criminal involvement you must
regard him as an accomplice in the crimes charged and apply
the special rules to his testimony. You must decide whether
Sean Durrant was -- strike that. Use this test to determine
whether Sean Durrant was an accomplice. Well, l’m telling you
that he was l’m sorry, l’m reading something here l should
read to you. He is an accomplice based upon what you heard.
These are the special rules that apply to accomplice testimony.
First, you should view the testimony of an accomplice with
disfavor because it comes from a corrupt and polluted source.
Two, you should examine the testimony of an accomplice
closely and accept it only with care and caution. Three, you
should consider whether the testimony of an accomplice is
supported in whole or in part by other evidence. Accomplice
testimony is more dependable if it’s supported by independent
evidence. However, even if there is no independent supporting
evidence you may still find the Defendant guilty solely on the
basis of an accomplice testimony if after using the special rules
l just told you about you are satisfied beyond a reasonable

12

doubt that the accomplice testified truthfully and the Defendant
is guilty.

N.T., May 14, 2008, p. 84-86 (emphasis added). [l]n full context, the Court
was stating that due to Durrant's relationship with the Defendant his testimony
should be considered with caution or from a corrupt and polluted source.

These standard jury instructions have already been determined to be
adequate by the Supreme Court of Pennsylvania. See Pa.SSJl (crim) 4.01.
|n Wil/iams, the trial court instructed the jury with the following instruction:

When a Commonwealth witness was so involved in the crime
charged that he was an accomplice, his testimony has to be
judged by certain precautionary rules

*'k*

ln view of the evidence of i\/larc Draper’s criminal invoivement,
you must regard him as an accomplice in the crimes charged
and apply the special rules to his testimony. These are the
special rules that apply in accomplice testimony: First, you
should view the testimony of an accomplice with disfavor
because it comes from a corrupt and polluted source . . .

Commonwealth v. Wi//iams, 863 A.2d 505, 519 (Pa. 2000). The Supreme
Court found that the instruction did not imply that the defendant was an
accomplice but that the witness’s statements were coming from a corrupt
source. [I]d.

Here, the standard instruction adequately and accurately conveyed that
Durrant's testimony was coming from a corrupt source. Further, as in
Wi/Iiams, the instruction did not imply that the defendant was an accomplice
with Durrant. Accordingly, this Court finds that trial counsel was not
ineffective for failing to object to the instruction

(Doc. 18-1, pp. 131-33, PCRA Court opinion).

“ln a criminal trial, the State must prove every element of the offense, and a jury

13

instruction violates due process if it fails to give effect to that requirement.” Middleton v.
McNei/, 541 U.S. 433, 437 (2004) (citing Sandstrom v. Montana, 442 U.S. 510, 520-21
(1979)). Where a federal habeas petitioner challenges jury instructions given in a state
criminal proceeding, the only question for the court to consider is “whether the ailing
instruction by itself so infected the entire trial that the resulting conviction violates due
process.” Estelle v. McGuire, 502 U.S. 62, 71-72 (1991) (quoting Cupp v. Naughton, 414
U.S. 141, 147 (1973)). “it is well established that the instruction ‘may not be judged in
artihcial isolation,’ but must be viewed in the context of the instructions as a whole and the
trial record.” ld. A trial judge is given much discretion in determining the language of the
jury charge. See United States v. F/ores, 454 F.3d 149, 161 (3d Cir. 2006) (citing United
States v. Goldb/att, 813 F.2d 619, 623 (3d Cir. 1987)). Further, the Third Circuit Court of
Appeals has observed that a habeas petitioner who challenges state jury instructions must
“point to a federal requirement that jury instructions . . . must include particular provisions,"
or demonstrate that the jury “instructions deprived him of a defense which federal law
provided to him.” Johnson v. Rosemeyer, 117 F.3d 104, 111 (3d Cir. 1997). This is
because district courts do not “sit as super state supreme courts for the purpose of
determining whether jury instructions were correct under state law with respect to the
elements of an offense and defenses to it." ld. at 110.

Upon review of the entirety of the record, the Court finds that the trial judge provided

14

a proper instruction on accomplice testimony and counsel was not ineffective for failing to
object to this instruction in rejecting Echevarria’s challenge to this jury instruction, the
PCRA court found that the trial court’s instruction on accomplice testimony was a proper
statement of Pennsylvania law. Specifical|y, the PCRA court found that the trial judge
recited the standard jury instruction for accomplice testimony from the Pennsylvania
Suggested Standard Criminal Jury instructions (Pa.S.S.J. l § 4.01, Accomplice Testimony).
The PCRA court further found that this instruction was expressly deemed adequate by the
Pennsylvania Supreme Court in Commonwealth v. Wi/liams, 863 A.2d 505 (Pa. 2000). As
in Wi/liams, the PCRA court found that the jury instruction did not imply that Echevarria was
an accomplice. Rather, the instruction informed the jury that Durrant was an accomplicel
and when a witness is an accomplice, the jury must scrutinize the witness’ testimony with
caution and as coming from a corrupt source, and determine beyond a reasonable doubt
that the testimony is truthful before convicting an individual based on the testimony of an
accomplice.

The Third Circuit has held that “uncorroborated accomplice testimony may
constitutionally provide the exclusive basis for a criminal conviction.” United States v.
Perez, 280 F.3d 318, 344 (3d Cir. 2002). Since the jury instruction at issue was entirely in
line with the Pennsylvania Suggested Standard Criminal Jury instructions and Pennsylvania

law, and did not violate any constitutional standard, its use at Echevarria’s trial could not

15

have violated his right to due process The state court’s decision rejecting this claim is not
contrary to, or an unreasonable application of, clearly established federal |aw. Furthermore,
Echevarria has failed to establish a claim for ineffective assistance of trial counsel because
the state court expressly determined that the jury instruction was a proper statement under
Pennsylvania law. Thus, because the jury instruction was sufficient, trial counsel cannot be
deemed ineffective for failing to object to the instruction. See Priester v. Vaughn, 382 F.3d
394, 402 (3d Cir. 2004). As such, trial counsel’s failure to raise a meritless objection did not
violate professional norms and could not have prejudiced Echevarria. See Strickland, 466
U.S. 668.
V. Certificate of Appeaiability

Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate
of appealability (“COA”), an appeal may not be taken from a final order in a proceeding
under 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial
showing of the denial of a constitutional right. 28 U.S.C. § 2253(0)(2). “A petitioner satisfies
this standard by demonstrating that jurists of reason could disagree with the district couit's
resolution of his constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further." Mi//er-El, 537 U.S. at 327. “When
the district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at

16

least, that jurists of reason would Hnd it debatable whether the petition states a valid claim
of the denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.” Slack v. McDanie/, 529 U.S.
473, 484 (2000). Herel jurists of reason would not find the disposition of this case
debatable As such, a certificate of appealability will not issue
Vi. Conciusion

For the reasons set forth above, the Court will deny the petition for writ of habeas

corpus A separate Order shall issue

 

c /
perez Aprii 23 ,2019

 

i§ober`t D. Mada'ni
United States District Judge

17

